DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 34, 36-38, 41, 43-44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 20160105433 A1) in view of Lu et al. (US 20160285644 A1) and Yang et al. (US 20150363607 A1).

Regarding claim 29, Ishida teaches a multi-device wireless connection method (Ishida, Fig. 1, server 50, device 10a (i.e. second device), and device 10b (i.e. first device)) comprising:
(Ishida, Fig. 11 and Pars. 146-147 & wherein the identification information corresponding to a user ID/user account (Ishida, Pars. 52, 74); 
selecting a second device according to a user-triggered selection instruction and according to the device information corresponding to the first account (Ishida, Fig. 11 and Pars. 146-147), wherein the second device is a device to which the first account is logged in (each user ID/user account (of device ua/10a or ub/10b) is input when the user logs in to the network service (Ishida, Fig. 4 and Par. 77-79)); 
sending a pairing request to the server, wherein the pairing request comprises identification information of the second device (Ishida, Fig. 14, S131); 
receiving pairing information sent by the server (Ishida, Fig. 14), wherein the pairing information is used for pairing between the first device and the second device (Ishida, Fig. 14), wherein the pairing information comprises a first encryption key) which is generated by the server, or is generated by the second device and sent to the server (Ishida, Fig. 14 and Par. 54); and 
performing, by the first device, pairing with the second device according to the pairing information (Ishida, Fig. 14), and implementing a wireless connection between the first device and the second device (Ishida, Fig. 14), wherein the performing the pairing with the second device comprises: generating a second encryption key)  (Ishida, Fig. 1 and Par. 54) and determining first authentication information according to the first random number and the second random number (Ishida, Fig. 14 and Pars. 199-203); and 
sending the second random number and the first authentication information to the second device (Ishida, Fig. 14 and Par. 204), wherein the first authentication information is sent to the second device to cause the second device to perform validity authentication on the first device (Ishida, Fig. 14 and Pars. 205-207).

Lu teaches obtains the device identifications of all devices associated with the user ID (i.e. account or first account) from the server (Lu, Figs. 3-4, steps 401-403 and Pars. 66-67).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lu into Ishida to remotely control their devices connected to the hub by logging in their accounts (Fu, Par. 4).
However, the combination of Ishida and Lu does not explicitly teach the encryption key is random number.
Yang teaches the encryption/decryption (FED) key is generated based on a random number teaches such feature (Yang, Fig. 2 and Par. 363).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yang into the combination of Ishida and Lu to generate the encryption key using random number (Yang, Par. 363).

Regarding claim 30, the combination of Ishida, Lu and Yang teaches previous claim.  The combination further teaches the method according to claim 29, wherein the performing the pairing with the second device further comprises: receiving a third random number and second authentication information sent by the second device (Ishida, Fig. 14 and Pars. 199-203), wherein the second authentication information is used by the first device to perform validity authentication on the second device (Ishida, Fig. 14 and Pars. 199-203); and performing authentication on the second authentication (Ishida, Fig. 14 and Pars. 199-203).

Regarding claim 31, the combination of Ishida, Lu and Yang teaches previous claim.  The combination further teaches the method according to claim 29, wherein the performing the pairing with the second device further comprises: generating a key according to the first random number, wherein the key is used by the first device and the second device to encrypt and decrypt data (Ishida, Fig. 14 and Pars. 199-203).

Regarding claim 34, the combination of Ishida, Lu and Yang teaches previous claim.  The combination further teaches the method according to claim 29, wherein the device information corresponding to a first account comprises at least one of a device name, a network media access control (MAC) address, or a network address name (Ishida, Fig. 14 and Par. 160).

Regarding claim 36, method of claim 36 is performed by the method of claim 29.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 29 for the claim 36.

Regarding claim 37, method of claim 37 is performed by the method of claim 30.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 30 for the claim 37.

Regarding claim 38, method of claim 38 is performed by the method of claim 31.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 31 for the claim 38.

Regarding claim 41, method of claim 41 is performed by the method of claim 34.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 41 for the claim 34.

Regarding claim 43, method of claim 43 is performed by the method of claim 29.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 29 for the claim 43.

Regarding claim 44, the combination of Ishida, Lu and Yang teaches previous claim. The combination further teaches the method according to claim 43, further comprising performing, in response to the pairing information comprising the key: generating the key, wherein the key is used by the first device and the second device to encrypt and decrypt data (Ishida, Fig. 14 and Pars. 199-203); and sending the key to the second device (Ishida, Fig. 14 and Par. 204).

Regarding claim 47, method of claim 47 is performed by the method of claim 34.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 47 for the claim 34.


Claims 32-33, 39-40 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 20160105433 A1) in view of Lu et al. (US 20160285644 A1) and Yang et al. (US 20150363607 A1) and in further view of Chan et al. (US 20100250604 A1).

Regarding claim 32, the combination of Ishida, Lu and Yang teaches previous claim. The combination further teaches the method wherein the first device is a hub device, the first device is connected to a third device (Lu, Fig. 3 and Par. 42).

Chan teaches when a command of the user device USR_x (i.e. third device) accessing the server SVR_y (i.e. server) is received by the server SVR_x (i.e. first device) while the command is incapable of being processed, the server SVR_x (i.e. first device) writes the user data and the identification data of the user device USR_x (i.e. first device) into the database DBS which connected to the server SVR_y (i.e. server) (Chan, Fig. 5 and Par. 26).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Son into the combination of Ishida, Lu and Yang to not avoid the need to perform login and logout among the servers (Chan, Par. 6).

Regarding claim 33, the combination of Ishida, Lu, Yang and Son teaches previous claim.  The combination further teaches the method according to claim 32, wherein the third device that is wirelessly connected to the first device and is incapable of account login is a device that lacks account login functionality (Chan, Fig. 5 and Par. 26).

Regarding claim 39, method of claim 39 is performed by the method of claim 32.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 32 for the claim 39.

Regarding claim 40, method of claim 40 is performed by the method of claim 33.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 33 for the claim 40.

Regarding claim 45, the combination of Ishida, Lu and Yang teaches previous claim. the combination of Ishida, Lu and Yang teaches previous claim. The combination further teaches the method wherein the first device is a hub device, the first device is connected to a third device (Lu, Fig. 3 and Par. 42).
However, However, Ishida does not explicitly teaches the method according to claim 43, wherein further comprising: receiving, in response to a third device that is wirelessly connected to the second device or the first device being incapable of account login, device information of the third device, and storing the device information of the third device into the stored information.
Chan teaches when a command of the user device USR_x (i.e. third device) accessing the server SVR_y (i.e. server) is received by the server SVR_x (i.e. first device) while the command is incapable of being processed, the server SVR_x (i.e. first device) writes the user data and the identification data of the user device USR_x (i.e. first device) into the database DBS which connected to the server SVR_y (i.e. server) (Chan, Fig. 5 and Par. 26).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Son into the combination of Ishida, Lu and Yang to not avoid the need to perform login and logout among the servers (Chan, Par. 6).

Regarding claim 46, method of claim 45 is performed by the method of claim 33.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 33 for the claim 45.





Claims 35, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 20160105433 A1) in view of Lu et al. (US 20160285644 A1) and Yang et al. (US 20150363607 A1) and in further view of Cotta (US 20180097621 A1).

Regarding claim 35, the combination of Ishida, Lu and Yang teaches previous claim.
However, the combination does not explicitly teach the method according to claim 34, wherein the device information corresponding to a first account further comprises a random number associated with a device associated with the device information.
Cotta generating encryption key using MAC address along with pseudo-random number (Son, Fig. 3 and Par. 42).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cotta into the combination of Ishida, Lu and Yang to present principles for generating the encryption key (Cotta, Par. 42).

Regarding claim 42, method of claim 42 is performed by the method of claim 35.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 35 for the claim 42.

Regarding claim 48, method of claim 48 is performed by the method of claim 35.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 35 for the claim 48.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/25/2022